Citation Nr: 0326697	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  96-28 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.   

2.  Whether the rating reductions from 10 percent to 
noncompensable, for each of the veteran's right and left leg 
postoperative scars for surgery of the gastrocnemius muscles, 
in the rating decision of March 1997, were proper. 

3.  Entitlement to additional (extension beyond 48 months) 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran testified at hearings at the 
RO regarding the evaluation of his bilateral pes planus in 
March 1996, and on the issue of the rating reduction for 
postoperative bilateral leg scars in February 1997.  A Board 
video conference hearing was scheduled for March 1998, and 
the veteran was so notified; but he failed to appear.  In 
March 2003, the veteran submitted a statement indicating that 
he waived his right to any further hearing.  

This case was last before the Board in July 1998, at which 
time it was remanded for additional evidentiary development.  
At that time, the Board noted that the veteran had filed a 
timely notice of disagreement to the reduction of compensable 
evaluations of his service-connected postoperative scars of 
the right and left legs, but that no statement of the case 
had been issued by the RO.  On remand, a statement of the 
case on these issues was published in April 2000, and the 
veteran subsequently perfected appeal of these issues in 
August 2000.  The Board requested that Social Security 
Administration records be collected and associated with the 
claims folder and this was also accomplished on remand.  The 
RO also collected additional medical records and offered to 
assist the veteran in collecting any evidence he might 
reasonably identify.  Additionally, the RO scheduled the 
veteran for a VA examination for his service-connected pes 
planus as well as any nonservice-connected disorders.  Upon 
completion of this development, the case was referred to the 
RO vocational and rehabilitational personnel for review in 
light of all evidence of record, and this was accomplished 
through the issuance of a supplemental statement of the case 
in July 2000.  All development requested on remand has been 
completed and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues pending appeal has been requested 
or obtained.  

2.  Bilateral pes planus is shown during the pendency of this 
appeal to result in pain on use of the feet but the veteran 
is consistently shown to walk with a normal gait.  

3.  There is no objective evidence of marked deformity of 
either pronation or abduction; nor is there indication of 
swelling on use or characteristic callosities.  

4.  From the time the veteran was initially awarded 
10 percent evaluations each for tender or painful scars 
through the date of reduction of those compensable awards to 
noncompensable in March 1997 and at all times thereafter, 
those scars were not tender or painful on objective 
demonstration, or affected by repeated ulceration.  

5.  The scars did not cause any limitation of function of the 
legs or feet separate and apart from the veteran's 30 percent 
disabling pes planus, and the procedural requirements for 
performing this rating reduction at 38 C.F.R. § 3.105 (2002) 
were met.  

6.  The RO has calculated, and the veteran does not dispute, 
that the veteran has received his full 48 months of 
vocational rehabilitation training under the Chapter 31 
program as of the date of his current appeal.

7.  The veteran does not have a serious employment handicap.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10,4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2002).  

2.  The rating reductions from 10 percent to noncompensable 
for each of the veteran's right and left leg postoperative 
surgical scars involving the gastrocnemius muscles were 
proper.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 
5112 (West 2002); 38 C.F.R. §§ 3.105, 4.1, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5399-7804 (2002).  

3.  The applicable criteria for additional (in excess of 
48 months) Chapter 31 vocational rehabilitation training have 
not been met.  38 U.S.C.A. § 3105 (West 2002); 38 C.F.R. 
§§ 21.70, 21.78 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Veterans Claims Assistance Act of 2000 
(VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claims for 
increased evaluation for pes planus and restoration of 
compensable evaluations for postoperative scars.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO has, in 
correspondence, rating decisions and statements of the case 
informed the appellant and representative of the evidence 
necessary to substantiate his pending claims.  He has been 
informed of the laws and regulations applicable to 
compensable evaluations for his service-connected pes planus 
and postoperative scarring.  The veteran and representative 
were informed of the specific laws and regulations governing 
VCAA in the April 2000 statement of the case.  The RO has 
notified the veteran and representative of the types of 
evidence necessary to assist in support of his claims and has 
offered to assist him in collecting any relevant evidence 
which he might reasonable identify.  The RO collected all 
known available VA treatment records.  The veteran has been 
provided multiple VA examinations which are adequate for 
rating purposes.  The veteran availed himself of the right to 
have a predetermination hearing on the rating reduction issue 
which was held at the RO in February 1997.  Indeed, this case 
was remanded by the Board in July 1998 for additional 
evidentiary development including the collection of 
additional medical records, records from the Social Security 
Administration, and the completion of an additional VA 
examination, and all of these actions were completed during 
remand.  The evidence on file does not show nor does the 
veteran contend that there are any additional relevant 
medical records or any other evidence available which have 
not been collected for review.  The Board finds that the 
veteran has been informed of the evidence which he must 
present, and the evidence which VA would collect on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The duties to assist and notify under VCAA have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

It does not appear that VCAA was made applicable to claims 
regarding entitlement to VA vocational rehabilitation 
benefits.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  
In Barger, the US Court of Appeals for Veterans Claims 
(Court) held that VCAA, with its expanded duties to assist 
and notify, was not applicable to cases involving the waiver 
of recovery of overpayment claims, pointing out that the 
statute at issue in such cases was not found at Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  The statute at issue in the veteran's claim for 
additional VA vocational rehabilitation benefits is also not 
found in Chapter 51 (but rather, in Chapter 31).  

In any event, the record reflects that the veteran was 
provided with statements of the case in September 1996 and 
July 2000 and these statements provide adequate notification 
of the information and evidence necessary to substantiate his 
claim.  This issue was also remanded by the Board in July 
1998 for additional development and for consideration of all 
service-connected and nonservice-connected disability in 
determining whether the veteran was under a serious 
employment handicap.  The veteran was provided a VA 
examination with respect to all disability, service connected 
and otherwise, in February 2000.  As such, the Board finds 
that the duty to assist and notify the veteran has been met 
by VA with respect to the issue of additional vocational and 
rehabilitation benefits, regardless of the applicability of 
VCAA to such cases.  

Bilateral Pes Planus/Postoperative Scars

Law and Regulation:  The Schedule for Rating Disabilities 
will be used for evaluating the degree of disability in 
claims for disability compensation.  The provisions of the 
Schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as practicably can be determined.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more nearly approximates the 
criteria required for that rating, otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability from injuries to the muscles, nerves and joints of 
an extremity may overlap.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles or associated 
structures, or to deformity, adhesions, defective 
innervation, or to other pathology, or it may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed for consideration 
of less or more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Acquired flat foot (pes planus) which is mild with symptoms 
relieved by a built-up shoe or arch support warrants a 
noncompensable evaluation.  With moderate symptoms with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, bilateral or unilateral, warrants a 10 percent 
evaluation.  With severe symptoms including objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, and indication of 
swelling on use, characteristic callosities warrants a 
20 percent evaluation for one foot or a 30 percent evaluation 
for both feet.  With pronounced symptoms with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances warrants a 30 percent evaluation for one 
foot, or a 50 percent evaluation for both feet.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

Injuries of a foot with moderate symptoms warrant a 
10 percent evaluation; moderately severe symptoms warrant a 
20 percent evaluation; and severe symptoms warrant a 
30 percent evaluation.  Actual loss of use of the foot 
warrants an evaluation of 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

Scars which are superficial and poorly nourished with 
repeated ulceration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Scars which are 
superficial, tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars shall be rated on the 
limitation of function of any part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Effective on August 30, 2002, the schedular criteria for 
evaluation of the skin at 38 C.F.R. § 4.118 was amended and 
additional criteria were added.  There was no change with 
respect to Diagnostic Codes 7803, 7804 and 7805, except that 
Diagnostic Code 7803 was changed from warranting a 10 percent 
evaluation for scars which were poorly nourished with 
repeated ulceration to an unstable scar where, for any 
reason, there was frequent loss of the covering of the skin 
over the scar.  A newly created Diagnostic Code 7802, 
however, provided a 10 percent evaluation for scars, other 
than the head, face, or neck, that were superficial and do 
not cause limited motion, which involve areas of 144 square 
inches or greater.  

Where the reduction in evaluation of a service-connected 
disability is considered warranted, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction will be prepared, setting forth all material facts 
and reasons.  The beneficiary will be notified of the 
contemplated action, and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 U.S.C.A. § 5112(b)(6); 
38 C.F.R. § 3.105(e).  

In the advanced written notice concerning proposed actions, 
the beneficiary will be informed that he will have an 
opportunity for a predetermination hearing, provided that a 
request for such hearing is received by VA within 30 days 
from the date of the notice.  If a timely request is 
received, VA will notify the beneficiary in writing of the 
time and place of the hearing.  The hearing will be conducted 
by VA personnel who did not participate in the proposed 
adverse action and who will bear the decision-making 
responsibility.  If a predetermination hearing is timely 
requested, benefit payments shall be continued at the 
previously established level pending the final determination 
concerning the proposed action.  38 C.F.R. § 3.105(i).  

Facts:  The original rating decision on file from April 1976 
notes that bilateral pes planus (flat feet) was first 
manifested during service.  Following initial VA examination, 
the RO in Los Angeles, California, granted service connection 
for bilateral pes planus, effective from the date of service 
separation in May 1975, and assigned a noncompensable 
evaluation.  That initial examination from April 1976 
included X-ray studies which revealed no abnormalities, and 
physical examination which noted that the veteran's gait was 
normal and that he could walk on heels and toes, and was able 
to perform a full squat and recovery.  

Based on later claims and VA examinations, the evaluation for 
the veteran's bilateral pes planus was increased to 
20 percent from January 1991, and to 30 percent from January 
1993.  

Private medical records from the Lindell Hospital in 
St. Louis, Missouri, from May 1978 note that the veteran was 
provided surgery to release the gastrocnemius muscles on the 
back of both the left and right legs.  The surgical reports 
indicates that this surgery was performed without incident 
and with a good prognosis.  

A November 1978 VA examination report noted second degree 
bilateral pes planus, with moderate flattening of the 
transverse and longitudinal arches.  There was a 2 1/2 inch 
scar at the junction of the middle and lower one-thirds of 
the gastrocnemius muscle on the right and a similar 3-inch 
scar on the left, which were well-healed without significant 
residual abnormality.  The veteran walked on his heels and 
toes and squatted without difficulty and had normal range of 
motion in both ankles.  In addition to diagnoses of bilateral 
second degree pes planus and well-healed, non-tender scars 
without residual abnormality, this physician found no 
etiological relationship between the contracted gastrocnemius 
muscles and the veteran's bilateral pes planus.  The reason 
for this private surgical procedure was unknown.  

An April 1984 VA examination report noted moderate pes planus 
and bilateral foot strain.  The postoperative scars over the 
lower gastrocnemius muscles was noted, but there was no 
complaint or finding with respect to the scars being tender 
or painful, or otherwise limiting function of the legs or 
feet.  

A June 1985 VA orthopedic consultation report noted the 
bilateral postoperative scars, indicating that they were 
well-healed.  Circumference of the calves was equal 
bilaterally, and strength was 5/5.  X-rays of both feet 
showed a slight calcaneal equines, indicative of pes planus, 
but no evidence of degenerative joint disease or other 
problems.  

A May 1991 VA examination report indicated that carriage and 
posture were normal, but that the veteran tended to walk with 
pronated feet.  The right and left calves were of equal 
diameter, and ankle motion was slightly limited.  X-ray 
studies of both feet were interpreted as being normal.  The 
assessment was bilateral pes planus, without limitation of 
motion.  The previous scars from surgery were noted to be 
well-healed.  

Based upon this examination and other outpatient treatment 
records, the RO granted the veteran an increased evaluation 
from 10 to 20 percent for bilateral pes planus in an August 
1991 rating decision.  

A September 1992 VA examination report noted that the 
veteran's gait appeared to be affected by pes planus with 
heel strike first.  The feet were not tender to palpation and 
there was no warmth, swelling, erythema, or evidence of 
plantar fasciitis.  The toes had normal motion.  Sensation 
was normal in the feet.  Pulses were normal bilaterally.  
There was a 10-centimeter scar on the left calf and a 6-
centimeter scar on the right calf which were "flat, well-
healed, non-tender and barely visible."  There were also no 
bunions, callus, or corns present on the feet.  

In July 1995, the RO issued a rating decision which granted 
the veteran an increased evaluation from 20 to 30 percent for 
bilateral pes planus.  This was apparently based on more 
recent findings of pronation of the feet which was noted to 
be mild.  There remained no pain on palpitation and no 
calluses of the feet.  

A September 1995 VA examination report noted mild bilateral 
pes planus with no tenderness on manipulation of the feet and 
no abnormal callus formation.  This examination also first 
noted "mild tenderness" over the postoperative scarring 
from earlier surgery.  

A February 1996 VA orthopedic consultation report noted that 
the veteran walked to the examination room without difficulty 
and with normal gait and posture.  Diameter of the calves was 
equal and there was full range of motion bilaterally.  There 
was also normal sensation.  It was noted that the patient was 
attempting to get his disability rating increased, and that 
he had had a recent examination in September 1995 which 
showed no functional impairment.  

A March 1996 VA examination report noted almost full range of 
bilateral ankle motion with no significant atrophy.  There 
was moderate to significant pes planus while standing.  There 
was no other deformity in the feet and the heels had a normal 
contour.  There was a mild amount of forefoot adduction but 
there was no bony deformity, there was no swelling, and the 
neurologic examination was normal.  X-ray studies of the feet 
were interpreted as normal.  The diagnosis was moderate 
bilateral pes planus.  This physician also provided an 
opinion, based upon review of the claims folder, that the 
surgery the veteran underwent in 1978 at the Lindell Hospital 
had been an attempt to relieve symptoms of pes planus.  He 
stated,"[I]t would also be my opinion that this procedure 
was not the standard of care for treatment of pes planus when 
treated operatively".  It was also this physician's opinion 
that current symptoms that the veteran had were attributable 
to pes planus.  

The RO issued a rating decision in March 1996 which set aside 
an earlier proposal to reduce the evaluation of bilateral pes 
planus from 30 percent, and which granted service connection 
for the postoperative scars for release of the gastrocnemius 
muscle of each leg, and assigned 10 percent evaluations each, 
effective from January 1996, based upon the earlier VA 
examination notation that such scars were mildly tender.  

In May 1996, the veteran testified at a personal hearing at 
the RO.  He complained of constant pain, cramping and spasms 
of both feet.  He said he had no muscle in the calf of either 
leg, that the muscle had been removed in 1978.  The 
transcript is on file and was considered by the Board.  

A September 1996 VA examination report noted that the 
postoperative scarring from earlier surgery was "well-
healed, non-tender, and barely visible."  The veteran had 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees, 
both actively and passively, and foot inversion and eversion 
was full.  There was no ligamentous instability.  The 
assessment was bilateral pes planus.  

In November 1996, the RO proposed to reduce each of the 
10 percent evaluations assigned for his postoperative 
contraction, gastrocnemius muscles, to noncompensable.  It 
was noted that although mild tenderness had been noted in 
September 1995, more recent examination and outpatient 
treatment records indicated that the scars were not 
objectively tender and painful on examination.  
VA examination in March 1996 included the physician's opinion 
that all current symptoms resulted from pes planus.  This 
rating decision contained a full and complete discussion of 
the most recent evidence of record.  

The veteran subsequently requested a predetermination hearing 
which was held on the reduction issue in February 1997.  The 
veteran argued that his postoperative scars were tender and 
painful and that this had been documented in several clinical 
records including a VA examination and during outpatient 
treatment.  The veteran also described his history of 
bilateral pes planus and symptoms from that disorder.  The 
transcript is on file and has been considered by the Board.  

A hearing officer's decision was issued in February 1997 
which confirmed the reduction from 10 percent to 
noncompensable for each of the veteran's postoperative scars.  
This decision included a comprehensive review of the evidence 
on file including careful evaluation of the clinical evidence 
in the years before service connection for the scars was 
allowed.  Records from the Social Security Administration 
were obtained and these included a physical examination 
report from December 1993 which noted that the veteran stood 
with a normal posture and that range of motion of the ankles 
was within normal limits.  A motor examination showed 
bilateral lower extremity weakness of a general nature, 
"which appears secondary to a lack of effort."  A sensory 
examination was normal.  The veteran had a history of using a 
cane; however, there was no evidence that it had ever been 
medically prescribed.  

A February 2000 VA examination report noted that the veteran 
was a poor historian.  He moved around easily and there was 
no pain behavior.  He walked easily with a symmetrical swing-
and-stance phase in his gait.  He also had good ankle, knee 
and hip motion.  He had soft leather boot-type shoes which 
were worn evenly.  There was a symmetrical heel strike and 
there were no orthotics in his shoes.  He said he had been 
provided these in the past, but that he did not wear them.  
The musculature was very well developed and symmetrical in 
upper and lower extremities.  The veteran dressed and 
undressed easily and jumped up and down from the examination 
table without complaints to his feet.  He had 5/5 strength in 
the lower extremities including foot dorsiflexors, plantar 
flexors and hamstrings.  Leg length measurements both sitting 
and lying were equal and symmetrical.  Leg lengths from the 
knee to the medial malleolus was also equal bilaterally.  
Both knees and calves had equal circumference measurements.  
There were well-healed and non-tender scars in the Achilles 
area.  Ankle circumferences were equal bilaterally.  Range of 
motion of the ankles was within normal limits with 
dorsiflexion from 0 to 20 degrees and plantar flexion to 
40 degrees.  Examination of the feet revealed no corns or 
calluses and range of motion of the toes was equal and 
without pain.  There was no pain to palpation in the 
metatarsal heads, plantar fascia, heel pads or Achilles 
insertion.  The veteran did have maintained arches on 
sitting.  However, on standing, the arches fell moderately.  
This was compatible with fallen arches.  The Achilles and 
calcaneal area tendon was noted to be 5 degrees and normal.  
This was compatible with his weight bearing and he could heel 
walk and toe walk without difficulty.  Passive range of 
motion of the forefeet bilaterally was within normal limits.  
Deep tendon reflexes were symmetrical, and the toes were 
downgoing.  

The assessment from examination was "mild" bilateral pes 
planus, with a question of minimal degenerative joint disease 
of the toes.  Bony alignment of the joint spaces was 
otherwise normal.  X-rays were compatible with pes planus on 
weight bearing.  In the opinion of this examiner, the issues 
of DeLuca did not apply.  There was no report of excessive 
fatigability, weakness, pain or incoordination.  The scars 
from prior surgery in the areas of the heel cord or Achilles 
tendon were again noted to be well healed and non-tender.  

A September 2000 VA examination report noted that carriage, 
posture and gait were normal; although gait was somewhat 
slow.  Two small surgical scars over the posterior aspects of 
both legs were noted.  At this time, the veteran was using 
bilateral braces around the feet which tied around the 
ankles.  There was bilateral pes planus but no calluses were 
noted over either foot.  Examination in the area of the 
gastrocnemius muscles revealed no significant contraction or 
other abnormality.  The assessment was bilateral pes planus, 
that the veteran could walk normally but could not run.  The 
gastrocnemius muscles had no foreshortening of either 
ligament.  

Analysis:  With respect to the issue of an increased 
evaluation for bilateral pes planus, the Board finds that at 
no time during the pendency of this appeal, has the objective 
medical evidence demonstrated that the veteran meets or even 
closely approximates the criteria for the next higher 
50 percent evaluation under Diagnostic Code 5276.  At no time 
during the pendency of this appeal does this evidence reveal 
pronounced pes planus with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation.  There is no evidence with respect to any 
improvement shown by orthopedic shoes or appliances, since 
the evidence consistently reveals that while orthopedic 
inserts have been supplied the veteran, he does not wear 
them.  

The clinical evidence on file, during the pendency of this 
appeal, consistently demonstrates full or almost full range 
of motion of the foot and ankle, full motor strength, normal 
sensory evaluation, little to no tenderness on palpitation, 
no swelling and no characteristic callosities.  Additionally, 
X-ray studies fail to reveal marked deformity of the foot 
consistent with the presently assigned 30 percent evaluation.  

In September 1995, VA examination characterized the veteran's 
bilateral pes planus as "mild."  In March 1996, a VA 
physician characterized bilateral pes planus as "moderate."  
In September 1996, bilateral pes planus was identified with 
full range of motion and no ligamentous instability.  A 
February 2000 VA examination identified bilateral pes planus 
as "mild."  

Although earlier examinations did indicate a degree of 
pronation with uneven wearing on the shoes, the reports 
during the pendency of this appeal actually more nearly 
approximate the criteria for moderate bilateral pes planus 
consistent with a 10 percent evaluation.  Pronation of the 
feet and uneven wearing of the shoes is not demonstrated 
during the pendency of this appeal.  

Additionally, the Board has considered the propriety of 
evaluating the veteran's bilateral foot disability by analogy 
to Diagnostic Code 5284 for injuries of the individual feet.  
Such analogous rating, however, would be improper considering 
that Diagnostic Code 5276 is specifically provided for 
evaluating pes planus and because the veteran's feet are not 
shown to have actually been traumatically injured at any 
time.  The evidence does not support an analogous rating for 
moderately severe injuries of each foot for the next higher 
40 percent evaluation.  

The Board has also considered, as did the RO, the 
appropriateness of awarding an extraschedular evaluation for 
the veteran's bilateral pes planus in accordance with 
38 C.F.R. § 3.321(b)(1) (2002).  Based upon careful review of 
the veteran's multiple volume claims folder, the Board 
concludes that this case does not present an exceptional or 
unusual fact pattern which renders the application of the 
regular schedular standards impractical or unfair.  Although 
the veteran claims that his bilateral pes planus interferes 
in his employment, there is no objective evidence which 
supports this claim.  The veteran is shown to have been 
intermittently employed for many years but the intermittent 
nature of this employment is certainly not demonstrated to be 
related to bilateral pes planus but rather to a multiplicity 
of other factors, unrelated to physical disability.  The 
veteran is certainly not shown to have been hospitalized for 
pes planus other than for surgery provided in May 1978.  The 
issue of the veteran's employability will be more fully 
discussed in addressing the veteran's claim for additional VA 
vocational rehabilitation benefits below.  

With respect to the issue of whether the reduction of the 
veteran's 10 percent evaluation each for left and right leg 
postoperative surgery involving the gastrocnemius muscles, 
the Board finds that the evidence clearly and convincingly 
supports these reductions.  

It is most noteworthy that from the time the veteran was 
provided bilateral gastrocnemius muscle release surgery at 
the Lindell Hospital in May 1978 forward for many years, 
there were no complaints, findings, treatment or diagnosis 
for tender or painful postoperative scarring.  There was also 
no evidence that showed that postoperative residuals of this 
surgery, which was performed to alleviate service-connected 
bilateral pes planus, resulted in any impairment of the 
underlying function of the associated structures of the lower 
legs or feet.  VA orthopedic examination in November 1978 
noted that the scars were well healed with slight induration.  
In July 1985, the scars were well healed and complaints of 
pain were considered to be of undetermined origin.  In 
September 1992, a VA examination by the same physician who 
had seen the veteran in 1996 clearly recorded that the 
postoperative scars were flat, well healed, non-tender and 
barely visible.  

In September 1995, a VA examination noted "mild tenderness 
over the scarred area."  Because the bilateral gastrocnemius 
muscle surgical release had been performed to alleviate 
service-connected pes planus, service connection was properly 
warranted for the postoperative scars and this was granted by 
the RO in a March 1996 rating action, and the 10 percent 
evaluation was presumably based upon the finding in the 
September 1995 VA examination of mild tenderness.  A VA 
examination performed in March 1996, the same month that 
service connection was accorded, noted the veteran complained 
that his primary symptoms were in the region of the sole of 
the feet and there was no complaint by the veteran or any 
finding by the physician that the postoperative surgical 
scars themselves were tender or painful.  Later that year in 
September 1996, VA examination stated that the scars were 
flat, well healed, non-tender and barely visible.  Color 
photographs of the scars produced in February 2000 clearly 
reflect that they are well healed, not particularly 
disfiguring, not ulcerating or suppurating, or scabbing or 
losing the covering of the skin.  Finally, a comprehensive VA 
examination in February 2000 unequivocally found the 
postoperative scars to be well healed and non-tender.  

Diagnostic Code 7804 provides a 10 percent evaluation for 
superficial scars which are tender and painful "on objective 
demonstration."  The objective medical evidence on file 
clearly and convincingly demonstrates that the scars are 
neither tender nor painful.  The Board has considered the 
veteran's contentions and testimony to the contrary and finds 
it noteworthy that strong complaints of pain in the region of 
the scars has only arisen since the time that the RO 
determined to discontinue its initial 10 percent evaluations 
originally assigned at the time service connection was 
accorded in March 1996.  The "objective" clinical evidence 
for many years prior to this time did not record that the 
scars were tender and painful and this evidence is supported 
by objective evidence in VA examinations performed in 1996 
and 2000.

The Board notes that, during the lengthy pendency of this 
appeal, the criteria for evaluation of disabilities involving 
the skin at 38 C.F.R. § 4.118 was amended with certain 
changes, effective on August 30, 2002.  The veteran's 
postoperative scarring, at the point that service connection 
was granted in March 1996, was evaluated under Diagnostic 
Code 7804 which provides a 10 percent evaluation for 
superficial scars which are tender and painful on objective 
demonstration.  This was the rating criteria in effect at the 
time the 10 percent evaluation was allowed, and this was the 
criteria in effect at the time that that evaluation was 
reduced to noncompensable.  

Effective on August 30, 2002, Diagnostic Code 7804 was 
slightly amended to authorize a 10 percent evaluation for 
superficial scars which are shown to be "painful on 
examination."  The Board can find no substantive or 
functional difference between language authorizing a 
10 percent evaluation for scars which are "tender and 
painful on objective demonstration," and for scars which are 
"painful on examination."  Accordingly, the Board can find 
no basis to alter its decision affirming the RO's reduction 
of compensable evaluations to the scars based upon this 
change in language of Diagnostic Code 7804.  

The Board also notes that, unlike the now superceded criteria 
at 38 C.F.R. § 4.118, the new criteria which became effective 
on August 30, 2002, also could authorize a 10 percent 
evaluation under Diagnostic Code 7802 for scars, other than 
the head, face or neck that are superficial and that do not 
cause limited motion which cover areas of "144 square inches 
or greater."  Actual measurements of the veteran's scars are 
recorded throughout the claims folder and none of these 
measurements, nor color photographs produced in February 
2000, show that the veteran's bilateral postoperative scars 
either meet or closely approximate, either individually or 
collectively, an area of such magnitude as 144 square inches.  

Finally, newly adopted criteria that Diagnostic Code 7803 
would authorize a 10 percent evaluation for an unstable scar 
where there is "frequent loss of covering over the skin over 
the scar."  Again, there is a complete absence of any 
evidence on file, including numerous outpatient treatment 
records, VA examinations, and color photographs, which 
demonstrate that the veteran's postoperative scars are or 
have been poorly nourished with repeated ulceration, or have 
frequent loss of covering of the skin over the scar in 
accordance with either the superceded or now adopted 
Diagnostic Code 7803.  Finally, there is no objective 
clinical evidence that shows that the veteran's postoperative 
scarring actually acts to limit the function of the parts 
affected in accordance with Diagnostic Code 7805 which 
remains unchanged in the newly adopted criteria.  

The Board acknowledges that the veteran was not previously 
provided notification of the change in criteria effective for 
schedular evaluations for disabilities involving the skin 
which became effective on August 30, 2002.  The Board, 
however, can find no prejudice to the veteran in the Board 
first providing an analysis of the new criteria with respect 
to the issue pending appeal, since there is no significant 
difference between the language of the older or newer 
criteria for evaluating tender and painful scars at 
diagnostic code 7804.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The significant quantity and history of clinical 
evidence on file thoroughly addresses all available rating 
criteria for scarring, both old and new.  

Although moderate to severe bilateral pes planus is 
consistently shown to result in chronically painful feet and 
while prolonged standing, walking or other use may result in 
pain in the region of the heel and in the area of the 
Achilles tendon, such adverse symptoms are adequately and 
fairly compensated by the presently assigned 30 percent 
evaluation for bilateral pes planus in accordance with 
Diagnostic Code 5276.  Providing separate 10 percent 
evaluations for pain in the area of the scars which is not 
actually shown on objective evidence to be attributable to 
the scars would be in violation of the rule against 
pyramiding of ratings at 38 C.F.R. § 4.14.  

The veteran's separate 10 percent compensable evaluations for 
these postoperative scars were in effect from January 1996 to 
July 1997.  Accordingly, these evaluations were not protected 
in accordance 38 C.F.R. §§ 3.951(b) or 3.344(a)(c) (2002).  
The Board finds, further, that the RO properly afforded the 
veteran the procedural due process required in the reduction 
of these evaluations by 38 C.F.R. § 3.105(e)(i).  He was 
provided proposed notice of the rating reduction, and 60 days 
for the presentation of additional evidence, and he was 
provided a predetermination hearing at his request which 
resulted in the production of a hearing officer's decision 
authored by an adjudicator who did not participate in the 
proposed adverse action and who bore the decision-making 
responsibility as an approved hearing officer.  

VA Vocational Rehabilitation (Extension)

Law and Regulation:  Generally, the period of eligibility for 
a veteran's participation in a VA vocational rehabilitation 
program is 12 years beginning from the date of discharge from 
military service or upon the granting of a compensable rating 
for a service-connected disability.  38 U.S.C.A. § 3103(a), 
(b)(3); 38 C.F.R. §§ 21.40, 21.41, 31.42(a).  Within that 12-
year period, the maximum period in which a veteran can 
receive vocational rehabilitation benefits is 48 months.  
38 U.S.C.A. § 3105(b); 38 C.F.R. § 21.70.  An additional 
period of 18 months may be granted to a veteran for 
vocational rehabilitation employment placement services and 
counseling.  38 U.S.C.A. §§ 3104(a)(5), 3105(b); 38 C.F.R. 
§§ 21.47(d), 21.73, 21.78(b)(5).  

A Chapter 31 rehabilitation program for a veteran may be 
extended beyond 48 months when it is established that he 
experiences either an employment handicap or a serious 
employment handicap and other criteria are met.  38 U.S.C.A. 
§ 3105; 38 C.F.R. § 21.78.  For veteran's with an employment 
handicap, an extension is warranted in situations when a 
rehabilitation program was previously completed or other 
education benefit used, and other criteria are met.

A "serious employment handicap" means a significant 
impairment of a veteran's ability to prepare for, obtain, or 
retain employment consistent with such veteran's abilities, 
aptitudes and interests.  38 C.F.R. §§ 21.35(g), 21.52(b).  

Facts:  The veteran obtained a GED certificate for high 
school graduation.  Thereafter, he used Chapter 34 benefits 
to attend Consumer's College, taking courses toward an AA 
degree in 1982.  He also attended St. Louis Community College 
at about that time, also enrolled in an AA program.  The 
veteran subsequently used Chapter 31 benefits to attend the 
Sacramento Skills and Business Education Center in 1986 and 
1987, first in a Certificate Welding Program, then in a 
Business Education AA degree program.  After leaving the 
business education training in Sacramento at the school's 
insistence due to poor attendance and attitude problems, he 
was given the opportunity to again attend school after moving 
to the Denver area, by enrolling in a Business Technology 
Certificate Program in Computer Operations in 1991 using 
Chapter 31 benefits.  He did not complete the program, but 
was permitted to continue his training at the same school in 
a Junior Accounting Certificate Program in 1994, via Chapter 
31.  

By January 1994, the veteran had used 44 months and 18 days 
of his Chapter 31 vocational rehabilitation education 
benefits, designed to assist him in preparing for feasible 
employment, which left him with 3 months and 12 days of 
benefits remaining.  The evidence on file, including the 
veteran's vocational rehabilitation folder, indicates that 
this fact was discussed with him during counseling sessions 
and, to assist him in completing a program, VA counselors 
proposed that his remaining VA vocational training 
eligibility be combined with training available from the 
Colorado Division of Vocational Rehabilitation in order to 
complete a program to make him feasible for employment.  This 
rehabilitation plan was prepared by VA personnel and was 
agreed to and signed by the veteran, VA and the Colorado 
Division of Vocational Rehabilitation.  The veteran then 
proceeded to the Colorado Department and completed the 
agreements necessary to become eligible for that department's 
rehabilitation plan commitments to continue following 
completion of his remaining educational benefits with VA via 
Chapter 31.  

The veteran attended this training program as planned to the 
end of three months and then left the program.  There is no 
objective evidence that the veteran provided any excuse or 
valid reason for doing so or that he made any attempts to 
seek a continuance or an extension or to otherwise comply 
with his rehabilitation plan at the time.  

Some two years later, the veteran returned to VA personnel 
and demanded to be given an extension of his Chapter 31 
benefits to reenter the educational program he left in April 
1994.  When asked about his involvement with the Colorado 
Department of Vocational Rehabilitation plan, he stated that 
he did not continue with that agency's plan as previously 
agreed to and demanded an extension of VA Chapter 31 benefits 
because "you guys pay better than they do."  When advised 
to contact the Colorado Department and to continue the 
program as previously agreed, he refused to do so, stating 
that he would appeal this action.  He indicated that he had 
successfully appealed his VA disability compensation ratings 
and obtained successful increases and that he intended to get 
a total rating based upon unemployability.  He also indicated 
that he had applied for Social Security disability, but that 
he had not heard anything yet.  In response to the veteran's 
appeal of this decision, the RO Office of Vocational 
Rehabilitation issued a statement of the case detailing these 
facts.  The RO found that the veteran's refusal to cooperate 
in a previous rehabilitation and his clear motivation in 
seeking an extension of VA Chapter 31 benefits based upon 
monetary rewards, rather than actual educational and 
vocational attainment, warranted a disallowance of such 
extension.  

In July 1998, the Board remanded this issue to the RO for 
additional evidentiary development and regulatory 
consideration.  Additional records were to be collected and 
the veteran was to be provided a VA examination.  Thereafter, 
a determination as to whether the veteran had a serious 
employment handicap was to be made by VA personnel.  These 
matters were completed on remand.  

All records associated with the veteran's application for 
Social Security disability were collected.  These records 
included a physical examination report which has been 
referred to above.  A formal determination by the Social 
Security Administration indicates that the veteran's primary 
disabling diagnosis was bilateral pes planus.  A notice of 
unfavorable decision found that the veteran's impairment of 
pes planus with chronic foot pain did not rise to a level of 
severity required of any listed impairment in accordance with 
the laws and regulations of that Department.  The decision 
further stated that the veteran's allegations of impairments, 
either singly or in combination, which produced symptoms and 
limitations of sufficient severity to prevent all sustained 
work activity, were inconsistent with the medical and other 
evidence of record, and were not credible.  

Independent physical examination of the veteran by a doctor 
provided by the Social Security Administration found that the 
veteran ambulated relatively well and that he had no 
effusion, inflammation, swelling or abnormal X-ray results of 
the knees, feet or ankles.  The administrative law judge 
concluded the medical evidence did not support the veteran's 
allegations of chronic and disabling pain and/or discomfort 
and/or numbness of the back, neck or upper extremities.  This 
decision found that the veteran had the residual functional 
capacity to perform the physical exertion and nonexertional 
requirements of work except for prolonged walking and 
standing and lifting and carrying certain weights.  He did 
not meet that Administration's regulatory criteria for being 
under a "disability," and his application was denied.  That 
denial was subsequently affirmed upon reconsideration.  

The veteran is in receipt of a 30 percent evaluation for 
severe bilateral pes planus.  Service-connected bilateral 
scars as postoperative residuals to surgery on the 
gastrocnemius muscles, are in no way disabling.  There is no 
other service-connected disability.  

A comprehensive VA examination was provided the veteran in 
conjunction with this issue on appeal in February 2000.  
Examination of the heart and chest was normal.  Musculature 
was very well developed and symmetrical in the upper and 
lower extremities.  Strength throughout all upper and lower 
extremities was 5/5.  Leg length measurements sitting and 
lying were equal.  Knee ligaments were stable.  All knee 
testing was negative.  Muscle measurements at most locations 
of the upper and lower extremities were equal or nearly so, 
left and right.  He had bilateral pes planus, compatible with 
fallen arches, but range of motion and strength was good.  
The diagnoses from this examination were mild bilateral pes 
planus with a question of minimal degenerative joint disease 
involving the toes, the right distal thigh had a retained 
bullet fragment with a well-healed, non-tender scar, both 
anterior shins had multiple punctate, well-healed, non-tender 
scars compatible with abrasions, there were well-healed and 
non-tender scars in the area of the Achilles tendon 
bilaterally, and there was no evidence of leg length 
discrepancy, blood pressure was normal with insufficient 
clinical evidence to reveal any acute or chronic impairment.  
This physician further wrote that issues of DeLuca did not 
apply as there were no reports of fatigability, pain or 
weakness.  This physician also wrote that in her opinion the 
veteran was currently working and employable.  He could 
continue with modified medium light work.  

Thereafter, in accordance with the July 1998 Board remand, 
the case was referred to a VA vocational rehabilitation 
counselor for a determination with respect to a serious 
employment handicap.  This individual drafted the July 2000 
supplemental statement of the case which indicated a complete 
review of the evidence on file and a chronological history of 
this appeal.  This report noted the veteran's only noted 
disability of moderate to severe bilateral pes planus and the 
most recent VA examination and concluded that the veteran did 
not meet the criteria for a serious employment handicap 
sufficient to warrant an extension beyond 48 months of the 
veteran's VA vocational rehabilitation benefits in accordance 
with Chapter 31.  

Analysis:  It has been determined, and the veteran does not 
dispute, that he has already received 48 months of assistance 
under the Chapter 31 VA vocational rehabilitation program.  
As reflected above, for a veteran with an employment 
handicap, a rehabilitation program may be extended beyond 
48 months in only limited circumstances, none of which apply 
in this case (i.e., the veteran had not previously completed 
a rehabilitation program, among other things).  

The Board concludes that the veteran does not have a 
"serious employment handicap," sufficient to warrant an 
extension, beyond 48 months, of an additional period of 
Chapter 31 vocational rehabilitation benefits.  That is, he 
does not have a significant impairment in the ability to 
prepare for, obtain, or retain employment consistent with his 
abilities, aptitudes and interests.  

The veteran's only documented significant disability is 
moderate to severe bilateral pes planus.  Physical 
examinations completed independently of VA by the Social 
Security Administration and most recently by a VA physician 
do not find the veteran disabled from all forms of gainful 
employment consistent with his abilities, aptitudes and 
interests.  A Social Security administrative law judge 
concurred in this conclusion, albeit under laws and 
regulations which differ from those presently at issue.  The 
Board also concurs with that administrative law judge's 
findings that the veteran's subjective allegations of 
impairments, symptoms and limitations of sufficient severity 
to prevent all sustained work activity "are inconsistent 
with the medical and other evidence of record and are not 
credible."  The veteran's work and school history 
demonstrates that the veteran is able to successfully to 
pursue schooling or training and gainful employment 
consistent with his abilities, aptitudes and interests when 
he chooses to do so.  Accordingly, the Board finds that the 
veteran is not entitled to additional vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus is denied.

The reduction of evaluations from 10 percent to 
noncompensable for both left and right postoperative 
gastrocnemius muscle surgery scars was proper.

Entitlement to additional Chapter 31 VA vocational 
rehabilitation benefits (beyond 48 months) is denied.  



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

